ITEMID: 001-66756
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: SARIBEK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Bayram Nejdet Sarıbek, is a Turkish national who was born in 1954 and was serving his prison sentence at the Muğla prison at the time of the application. He was represented before the Court by Mr Güney Dinç, a lawyer practising in Izmir.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 May 1995 the applicant was arrested and taken into custody on suspicion of theft of electronic materials from his place of work.
On 5 May 1995 he was brought before the public prosecutor and the Yatağan Magistrates’ Court. The applicant denied the accusations against him. He was conditionally released.
On 26 May 1995 the public prosecutor filed a bill of indictment against the applicant for theft and requested that he be convicted and sentenced under Article 491 §§ 1 and 3 of the Criminal Code.
On 17 April 1996 the Yatağan Magistrates’ Court convicted the applicant of theft and sentenced him to three years and six months’ imprisonment.
On 29 April 1997 the Court of Cassation upheld the judgment of the Yatağan Magistrates’ Court.
On 17 June 1997 the applicant was arrested by the police and placed in prison to purge his sentence.
On 21 May 1997 the judgment of the Court of Cassation was sent to the registry of the Yatağan Magistrates’ Court.
On 2 June 1997 the applicant’s representative filed a petition with the Yatağan Magistrates’ Court and requested the re-opening of the proceedings and the suspension of the execution of the applicant’s sentence, pursuant to Articles 327 § 5 and 328 of the Criminal Code. In the aforementioned petition, the applicant’s representative stated, inter alia, the following:
“The convict, Bayram Necdet Sarıbek, has been convicted on 17 April 1996 of theft... On 29 April 1997 the Court of Cassation upheld the judgment (merits no. 1997/1331, judgment no.1432)...”
On 4 June 1997 Yatağan Magistrates’ Court dismissed the applicant’s objections, against which decision the applicant’s representative again objected.
On 17 June 1997 the applicant was arrested by the police and placed in prison to purge his sentence.
On 18 June 1997 the Yatağan Criminal Court of First Instance dismissed the objections of the applicant.
The applicant asked the Minister of Justice to issue a written order dismissing the judgment of the Yatağan Criminal Court of First Instance.
On 23 September 1997 the Minister of Justice informed the Muğla public prosecutor that the request of the applicant had been refused.
On 1 December 1997 the wife of the applicant requested a copy of the judgment of the Court of Cassation.
On 3 March 1998 the applicant’s representative before the European Court of Human Rights filed a petition with the Yatağan Magistrates’ Court and asked whether the judgment of the Court of Cassation had been notified to the applicant or his lawyer.
On 6 March 1998 the Yatağan Magistrates Court informed the applicant’s representative that the judgment of 29 April 1997 had not been notified to the applicant or his lawyer.
